Exhibit 10.42

LOGO [g96036g68v72.jpg]

February 23, 2009

Mr. Sean Cassidy

Vice President & Chief

Financial Officer

CuraGen Corporation

322 East Main Street

Branford, CT 06405

 

Re: Amendment to Employment Agreement

Dear Mr. Cassidy:

You and CuraGen Corporation (“CuraGen”) are parties to an Employment Agreement,
entered into as of December 14, 2007 and effective as of January 1, 2008 (the
“Employment Agreement”), which outlines the terms and conditions of your
employment with CuraGen. In light of recent tax legislation under Section 409A
of the Internal Revenue Code (“Section 409A”), you and CuraGen mutually desire
to amend certain provisions of the Employment Agreement as set forth below:

1. Section 11(E)

Section 11(E) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

All payments and benefits set forth in Sections 11(B)-(D) are contingent on
Executive’s execution (without revocation) of a separation agreement that is in
a form acceptable to the Company and contains a full waiver and release of
claims against the Company (the “Release”), within twenty-one (21) days of the
date of the Executive’s termination of employment (on which date the separation
agreement will be provided to the Executive). The payments and benefits set
forth in Sections 11(B)-(D) shall commence on the 30th day following the
Executive’s termination of employment, subject to the receipt of the Release and
the expiration of any applicable revocation period as of such date.

2. Section 11(F)

Section 11(F) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

(i) Subject to this Section 11(F), severance payments and benefits payable to
Executive under the Employment Agreement shall begin only upon the date of
Executive’s “separation from service” (determined as set forth below) which
occurs on or after the termination of



--------------------------------------------------------------------------------

Executive’s service with CuraGen. The following rules shall apply with respect
to distribution of the severance payments and benefits, if any, to be provided
to Executive under the Employment Agreement, as applicable:

(1) It is intended that each installment of the severance payments and benefits
provided under the Employment Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither CuraGen nor Executive shall have the right
to accelerate or defer the delivery of any such severance payments except to the
extent specifically permitted or required by Section 409A.

(2) If, as of the date of Executive’s “separation from service” from CuraGen,
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments and benefits shall be made on
the dates and terms set forth in the Employment Agreement.

(3) If, as of the date of Executive’s “separation from service” from CuraGen,
Executive is a “specified employee” (within the meaning of Section 409A), then:

(a) Each installment of the severance payments and benefits due under the
Employment Agreement that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when Executive’s separation
from service occurs, be paid within the short-term deferral period (as defined
under Section 409A) shall be treated as a short-term deferral within the meaning
of Treasury Regulation Section 1.409A-l(b)(4) to the maximum extent permissible
under Section 409A; and

(b) Each installment of the severance payments and benefits due under the
Employment Agreement that is not described in Section 11(F)(i)(3)(a) and that
would, absent this subsection, be paid within the six-month period following
Executive’s “separation from service” from CuraGen shall not be paid until the
date that is six months and one day after such separation from service (or, if
earlier Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following Executive’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments if
and to the maximum extent that that such installment is deemed to be paid under
a separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
l.409A-1(b)(9)(iii) must be paid no later than the last day of Executive’s
second taxable year following the taxable year in which the separation from
service occurs.



--------------------------------------------------------------------------------

(ii) The determination of whether and when Executive’s separation from service
from CuraGen has occurred shall be made in a manner consistent with, and based
on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).

(iii) All reimbursements and in-kind benefits provided under the Employment
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.

3. Section 14(H)

The following sentence shall be added to the end of Section 14(H) of the
Employment Agreement:

To the extent that the total payments to the Executive are reduced pursuant to
the preceding sentence, such payments shall be reduced in the following order:
accelerated vesting of stock options, then accelerated vesting of restricted
stock, then cash severance, then benefits.

4. Schedule A

The Section 1) of Schedule A shall be deleted in its entirety and replaced with
the following:

 

  1) The Executive’s base salary shall be $200,000 per year, payable in
bi-weekly installments, subject to increases by the Board of Directors, which
shall review the salary periodically.

Except as specifically provided herein, all other terms of the Employment
Agreement shall remain in full force and effect. If the terms of this amendment
are acceptable to you, please sign and return the copy of this amendment
enclosed for that purpose to Nathalie Richard, Director of Human Resources.

 

Sincerely, CuraGen Corporation By:  

/s/    Timothy M. Shannon

Title:   Pres & CEO

The foregoing correctly sets forth the terms of my continued employment with
CuraGen Corporation. I am not relying on any representations other than as set
out in the Employment Agreement and the amendment thereto set forth above. I
have been given a reasonable amount of time to consider this amendment and to
consult an attorney and/or advisor of my choosing. I have carefully read this
amendment, understand the contents herein, freely and voluntarily assent to all
of the terms and conditions hereof, and sign my name of my own free act.

 

Name:  

/s/    Sean A. Cassidy

Date:   March 5, 2009